DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 6,150,642) and Shimizu et al. (US 2016/0129817).
	Regarding claim 1,Weiss (W) discloses an infrared warmer device (10) comprising: a heating layer (12,Figure 1) including a plurality of heating wires (C3,L10-19) spaced from one another; an electrode (13A,B)  connected to the heating layer to supply electric power to the heating wires; a cover covering (C3,L10-11, i.e. seat cushion) the heating layer, but not a touch sensor including a detecting wire mounted adjacent to the heating layer; a temperature sensor mounted adjacent to the heating layer to detect a temperature of the heating layer and  controller configured of controlling an amount of the electric power supplied through the electrode to the heating layer so that the temperature detected by the temperature sensor reaches a target temperature, and of changing the target temperature to a predetermined temperature upon determining that a contact to the touch sensor is detected through the touch sensor. ; a touch sensor including a detecting wire mounted adjacent to the heating layer; a temperature sensor mounted adjacent to the heating layer to detect a temperature of the heating layer
However, Shimizu (S) disclose heater control unit (Abstract,1) with a controller ( 2 , [0040] ) with a cover covering the electrode, the touch sensor, and the temperature sensor (201a, Figure 6) configured of controlling an amount of the electric power supplied through the electrode to the heating layer so that the temperature detected by the temperature sensor reaches a target temperature (Figure 8A, [0075]) and of changing the target temperature to a predetermined temperature upon determining that a contact to the touch sensor  (10,heat flux sensor) is detected through the touch sensor. As a clarification, in Figure 8A, T0-T2 are at a higher temperature than T2 onward because the sensor has detected an occupant and adjusted the temperature accordingly.
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to conceal the operational elements under the cover and to   include a touch element to ensure that the seat is heated when it is occupied in order to save energy, thus controlling the heated seat based on the presence or absence of an occupant in order to aid in the comfort of the passengers.
Regarding claim 2, Weiss (W), as modified, discloses the infrared warmer device of claim 1, further including a base ([0062],201, Figure 6), wherein the heating layer, the electrode, the touch sensor, and the temperature sensor are mounted between the base and the cover (201a).
Regarding claim 3, Weiss (W), as modified, discloses the infrared warmer device of claim 1, wherein the heating wires of the heating layer are carbon fibers (W-12, C3, L12-19).
Regarding claim 4, Weiss (W), as modified, discloses the infrared warmer device of claim 1, wherein the detecting wire (10, Figure 1) is mounted between the heating wires (W-12).
	Regarding claim 14,Weiss (W) discloses a method for controlling an infrared warmer device (10), the method comprising: obtaining, by a controller, a value of a temperature of a heating layer (12,Figure 1) detected via a temperature sensor; supplying, by the controller, electric power to the heating layer through an electrode (13A,B), but does not disclose controlling, by the controller, an amount of the electric power supplied from the electrode so that the detected temperature reaches a target temperature; determining, by the controller, a contact to a touch sensor; changing the target temperature to a predetermined temperature, upon determining that the contact of the touch sensor is detected; and controlling the amount of the electric power supplied from the electrode to the heating layer so that the detected temperature reaches a predetermined temperature.
However, Shimizu (S) disclose  a method of heater control  (Abstract,1) by  controlling, by the controller (2,[0040]), an amount of the electric power supplied from the electrode so that the detected temperature reaches a target temperature(Figure 8A, [0075]); determining, by the controller, a contact to a touch sensor (10,heat flux sensor); changing the target temperature to a predetermined temperature, upon determining that the contact of the touch sensor is detected; and controlling the amount of the electric power supplied from the electrode to the heating layer so that the detected temperature reaches a predetermined temperature.
As a clarification, in Figure 8A, T0-T2 are at a higher temperature than T2 onward because the sensor has detected an occupant and adjusted the temperature accordingly.
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application include a touch element to ensure that the seat is heated when it is occupied in order to save energy, thus controlling the heated seat based on the presence or absence of an occupant in order to aid in the comfort of the passengers.
Regarding claim 16, Weiss (W) discloses the method for controlling an infrared warmer device of claim 14, further including, upon determining that the contact to the touch sensor is not detected after the contact to the touch sensor is detected through the touch sensor, controlling the amount of the electric power supplied from the electrode so that the detected temperature reaches the target temperature back (Figure 7, S300, S320-S330). As a clarification, this condition is met at start up, which is predominately after the occupant had been sensed at a prior time.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 6,150,642), Shimizu et al. (US 2016/0129817), and Stanley et al. (US 2001/0045733).
Regarding claim 5, Weiss (W), as modified, discloses the infrared warmer device of claim 1, but not that  the heating wires and the detecting wire are configured as a plurality of lines extending in a transverse direction of the cover, and a number of the detecting wire lines is lower than a number of the heating wire lines, each of the detecting wire lines being mounted between the corresponding heating wire lines while being spaced therefrom at a predetermined interval.
However, Stanley (St) discloses an occupant sensor (Abstract) wherein the heating wires (34, Figure 3, [0036]) and the detecting wire (40) are configured as a plurality of lines extending in a transverse direction of the cover, and a number of the detecting wire lines is lower than a number of the heating wire lines, each of the detecting wire lines being mounted between the corresponding heating wire lines while being spaced therefrom at a predetermined interval. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to incorporate the sensing wires adjacent to the heating wires in order to determine how the weight is distributed throughout the seat to perform proper heating based on the profile of the occupant.
Regarding claim 7, Weiss (W), as modified, discloses the infrared warmer device of claim 1, wherein each of the heating wires (34, Figure 3) extends in a transverse direction of the cover and is bent consecutively in a zig-zag shape, and the detecting wire (40) extends between the heating wires in a zig-zag shape (the top 3 wires in Figure 3 follow the zig-zag shape of the heating elements) in a same way as the heating wires while not directly contacting with the heating wires.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 6,150,642), Shimizu et al. (US 2016/0129817), and Weiss (US 2012/0091112).
Regarding claim 6, Weiss (W), as modified, discloses the infrared warmer device of claim 1, but not that each of the heating wires extends in a transverse direction of the cover and is bent consecutively in a zig-zag shape, and the temperature sensor is mounted adjacent to a bent portion of one of the heating wires.
However, Weiss discloses an electrical conductor usable in automobile heated seats (Abstract) wherein each of the heating wires (25, Figures 1-2) extends in a transverse direction of the cover and is bent consecutively in a zig-zag shape, and the temperature sensor (80, [0049]) is mounted adjacent to a bent portion of one of the heating wires. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to mount the temperature sensor as near to the heating elements as possible in order to reduce thermal lag in the readings.
Claims 8-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 6,150,642), Shimizu et al. (US 2016/0129817), and Mizuno et al. (US 2013/0134150).
Regarding claim 8, Weiss (W), as modified, discloses the infrared warmer device of claim 1, but not that the controller is configured to receive an external temperature outside the infrared warmer device through a sensor, and to provide the electric power to the heating wires through the electrode upon determining that the external temperature is equal to or lower than a reference temperature.
However, Mizuno discloses a heater control unit (Abstract), wherein the controller (4) is configured to receive an external temperature outside the infrared warmer device (S20, Figure 5) through a sensor, and to provide the electric power to the heating wires through the electrode upon determining that the external temperature is equal to or lower than a reference temperature (S30, [0050], Figure 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to compensate for outside temperature to provide the proper amount of heat to the seat.
Regarding claim 9, Weiss (W), as modified, discloses the infrared warmer device of claim 8, wherein upon determining that the external temperature is equal to or lower than the reference temperature (S20), the controller is configured to set the target temperature (Figure 4) to another target temperature determined based on the external temperature ([0050]).
Regarding claim 10, Weiss (W), as modified, discloses the infrared warmer device of claim 9, wherein the controller (4) is configured to increase the target temperature as the external temperature is decreased (S20-S30, Figure 5).
Regarding claim 11, Weiss (W), as modified, discloses the infrared warmer device of claim 8, wherein the controller (4) has a maximum target temperature (RH, Figure 2), and the reference temperature (L3) is set to be lower than the maximum target temperature.
Regarding claim 12, Weiss (W), as modified, discloses the infrared warmer device of claim 8, wherein the predetermined temperature (Ts3, Figure 2) is higher than the reference temperature (L1 @ TA3).
Regarding claim 13, Weiss (W), as modified, discloses the infrared warmer device of claim 8, wherein the predetermined temperature (Ts3, Figure 2) is lower than the reference temperature (L1 left of TA1).
Regarding claim 17, Weiss (W), as modified, discloses the method for controlling the infrared warmer device of claim 14, wherein in the supplying of the electric power to the heating layer, upon determining that an external temperature  (S20, Figure 5) outside the infrared warmer device is equal to or lower than a reference temperature (Figure 4) the electric power is supplied to the heating layer through the electrode, and in the controlling of the amount of the electric power supplied from the electrode so that the detected temperature reaches the target temperature, the target temperature is set to vary depending on the external temperature (Figure 2,[0050]).
Claim 15is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 6,150,642), Shimizu et al. (US 2016/0129817), Stanley et al. (US 2001/0045733), and Weiss (US 2012/0091112).
Regarding claim 15, Weiss (W), as modified, discloses the method for controlling the infrared warmer device of claim 14, wherein the infrared warmer device includes: the heating layer (W-12, Figure 1) including a plurality of heating wires (W-C3, L10-19) spaced from one another; an electrode (W-13A, B) connected to the heating layer to supply electric power to the heating wires; the touch sensor (201a, Figure 6)  ; a cover (W-C3,L10-11, i.e. seat cushion) covering the heating layer, the electrode, the touch sensor, and the temperature sensor; and the controller configured of controlling the amount of the electric power supplied through the electrode such that the detected temperature reaches a target temperature (Figure 8A, [0075]), and of changing the target temperature to a predetermined temperature upon determining that the contact to the touch sensor is detected through the touch sensor, but not that  the detecting wire  is mounted adjacent to the heating layer; the temperature sensor mounted adjacent to the heating layer
However, Stanley (St) discloses an occupant sensor (Abstract) wherein the heating wires (34, Figure 3, [0036]) and the detecting wire (40) are mounted adjacent to the heating layer. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to incorporate the sensing wires adjacent to the heating wires in order to determine how the weight is distributed throughout the seat to perform proper heating based on the profile of the occupant.
Furthermore, Weiss discloses an electrical conductor usable in automobile heated seats (Abstract) wherein each of the heating wires (25, Figures 1-2 the temperature sensor mounted adjacent to the heating layer (80, [0049]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to mount the temperature sensor as near to the heating elements as possible in order to reduce thermal lag in the readings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762